NABERS, Chief Justice
(concurring in the result).
As I understand it, the trial court’s order indicates that the court dismissed the action because it believed it lacked personal jurisdiction over ZymeTx, Inc., an Oklahoma corporation. John Lary’s complaint alleges that ZymeTx sent a facsimile transmission into Alabama in violation of federal law. All of Lary’s claims arise from that transaction. As a result, there were sufficient minimum contacts between ZymeTx and Alabama to subject ZymeTx to specific personal jurisdiction in this action. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)(single act can support jurisdiction if contacts result from defendant’s deliberate acts); see Rule 4.2(b), Ala. R. Civ. P. I therefore concur in the Court’s decision to reverse and remand.